

WAIVER
 
THIS WAIVER AGREEMENT (this “Agreement”), dated as of June 6, 2008 is entered
into by and among Cryoport, Inc., a Nevada corporation (the “Company”), and the
persons identified as “Holders” on the signature pages hereto (the “Holders”).
Capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in the Existing Purchase Agreement (as defined herein)
 
WHEREAS, pursuant to a Securities Purchase Agreement, dated September 27, 2007
(the “Existing Purchase Agreement”), among the Company and the Holders and the
other investors signatory thereto, the Holders and the other investors signatory
thereto purchased from the Company an aggregate of $4,707,705 in principal
amount of Original Issue Discount, 8% Senior Secured Convertible Debentures, Due
February 2010 (the “Existing Debentures”).
 
WHEREAS, pursuant to a Securities Purchase Agreement of even date herewith in
the form attached as Exhibit A hereto (the “New Purchase Agreement”) among the
Company and the purchasers identified on the signature pages thereto
(collectively, the “New Investors”), the New Investors will be purchasing
$1,250,000 in aggregate principal amount of Convertible Debentures due December
2010 (the “New Debentures) and warrants exercisable into 2,976,190 shares of
Common Stock ((the “New Warrants”, and the offer and sale of such debentures and
warrants pursuant to the New Purchase Agreement are hereafter referred to as the
“New Financing”).
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each Holder hereby agrees as follows:
 
1. Subject to the terms and conditions hereunder, each Holder hereby waives the
following: (i) the restrictions set forth in Section 4.13(b) of the Existing
Purchase Agreement solely with respect to the right of the Company to make
Monthly Redemption (as defined in the New Debentures) payments in shares of
Common Stock, provided, that no such payments are made before January 1, 2009,
and, provided further, such payments are made pursuant to the terms of the New
Debentures as in effect on the date hereof; (ii) the restrictions set forth in
Sections 7(a), 7(b) and 7(h) of the Existing Debentures and Sections 4(b)(i),
4(b)(ii) and 4(b)(vii) of the Subsidiary Guarantee solely with respect to the
issuance of the New Debentures and the granting of a security interest to the
New Investors pursuant to the Security Agreement (as defined in the New Purchase
Agreement); and (iii) the restriction in Section 6(b) of the Registration Rights
Agreement on filing other registration statements before all Registrable
Securities (as defined in the Registration Rights Agreement) are registered,
solely in respect of the filing of a registration statement pursuant to the
registration rights agreement among the Company and the New Investors entered
into in connection with the New Financing.


2. The foregoing waivers shall not be effective unless and until (i) all Holders
shall have agreed to the terms and conditions hereunder and (ii) all of the New
Investors have delivered the Holders a Subordination Agreement, in the form of
Exhibit B attached hereto. In addition, the waivers set forth herein shall be
null and void in the event the New Financing is not consummated on or before
June 6, 2008.
 

--------------------------------------------------------------------------------


 
3. The Company hereby makes to the Holders the following representations and
warranties:
 
i. Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement by the Company and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, its board of directors or its stockholders in connection therewith.
This Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
ii. No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any material agreement, credit facility, debt
or other material instrument (evidencing a Company or Subsidiary debt or
otherwise) or other material understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
iii. Equal Consideration. Except as set forth in this Agreement, no
consideration has been offered or paid to any person to amend or consent to a
waiver, modification, forbearance or otherwise of any provision of any of the
Transaction Documents.
 
4. Except as expressly set forth above, all of the terms and conditions of the
Transaction Documents (as defined in the Existing Purchase Agreement) shall
continue in full force and effect after the execution of this Waiver and shall
not be in any way changed, modified or superseded by the terms set forth herein.
Within 1 Trading Day of the date hereof, the Company shall issue a Current
Report on Form 8-K, attaching this agreement, and disclosing the material terms
of the transactions contemplated by the New Financing.
 
2

--------------------------------------------------------------------------------


 
5. This Waiver may be executed in two or more counterparts and by facsimile
signature or otherwise, and each of such counterparts shall be deemed an
original and all of such counterparts together shall constitute one and the same
agreement.


6. The Company has elected to provide all Holders with the same terms and form
of waiver for the convenience of the Company and not because it was required or
requested to do so by the Holders. The obligations of each Holder under this
consent and waiver, and any Transaction Document are several and not joint with
the obligations of any other Holder, and no Holder shall be responsible in any
way for the performance or non-performance of the obligations of any other
Holder under this waiver or any Transaction Document. Nothing contained herein
or in any Transaction Document, and no action taken by any Holder pursuant
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this waiver or
the Transaction Documents. Each Holder shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this consent and waiver or out of the other Transaction Documents, and it
shall not be necessary for any other Holder to be joined as an additional party
in any proceeding for such purpose. Each Holder has been represented by its own
separate legal counsel in their review and negotiation of this consent and
waiver and the Transaction Documents.
 
3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Waiver Agreement is executed as of the date first set
forth above.
 
 
CRYOPORT, INC.
 
 
 
 
 
By:
/s/ Peter Berry
 
 
Name:
PETER BERRY
 
 
Title:
CEO

 
[signature page(s) of Holders to follow]
 
4

--------------------------------------------------------------------------------


 
COUNTERPART SIGNATURE PAGE
OF HOLDER TO
WAIVER AGREEMENT
AMONG CRYOPORT, INC. AND
THE HOLDERS THEREUNDER
 

 
Name of Holder:
BridgePointe Master Fund Ltd.

 
 
By:
/s/ Eric Swartz

     
 
Name:
Eric Swartz
 
 
 
 
Title:
Director

 
 

 
Name of Holder:
Pierce Diversified Strategy Master Fund LLC, Ena

 
 
By:
/s/ Adam Epstein

     
 
Name:
Adam Epstein
 
 
 
 
Title:
Principal and Co-Founder

 
 

 
Name of Holder:
Enable Opportunity Partners LP

 
 
By:
/s/ Adam Epstein

     
 
Name:
Adam Epstein
 
 
 
 
Title:
Principal and Co-Founder

 
 

 
Name of Holder:
Enable Growth Partners LP

 
 
By:
/s/ Adam Epstein

     
 
Name:
Adam Epstein
 
 
 
 
Title:
Principal and Co-Founder

 
5

--------------------------------------------------------------------------------



EXHIBIT B
 
Subordination Agreement
 
June 6, 2008


To: the Senior Lenders (as defined below):
 
The undersigned lenders (each a “Creditor”, and collectively referred to as
“Creditors”) are creditors of Cryoport, Inc., a Nevada corporation and/or its
direct and indirect subsidiaries (each, a “Borrower” and collectively referred
to herein as “Borrowers”) and desire that Enable Growth Partners LP, Enable
Opportunity Partners LP, and Pierce Diversified Strategy Master Fund LLC, ena
(each, a “Senior Lender” and collectively, the “Senior Lenders”) continue to
extend such financial accommodations to the Borrowers as Borrowers may request
and as the Senior Lenders may deem proper and to grant a waiver to permit the
Borrowers to enter into that certain Securities Purchase Agreement dated on or
about June 6, 2008. Defined terms not otherwise defined herein shall have the
meanings set forth in that Waiver Agreement dated on or about June 6, 2008 among
the Borrower and the Senior Lenders (the “Waiver Agreement”). For the purpose of
inducing Senior Lenders to grant the above-described waiver, and continue or
renew such financial accommodations, and in consideration thereof, Creditors
agree as follows:
 
For the purpose of inducing Senior Lenders to grant, continue or renew such
financial accommodations, and in consideration thereof, Creditors agree as
follows:


1.  Claims of Creditors against any Borrower, now or hereafter existing, which
arise under the New Transaction Documents (as defined below)(the “Subordinated
Claims”) are, and shall be at all times, subject and subordinate to any and all
Senior Claims (as defined below) which any Senior Lender may have against any
Borrower (including any claim by the Senior Lenders for interest accruing after
any assignment for the benefit of creditors by any Borrower or the institution
by or against any Borrower of any proceedings under the Bankruptcy Code, or any
claim by the Senior Lenders for any such interest which would have accrued in
the absence of such assignment or the institution of such proceedings). For
purposes hereof, “New Transaction Documents” shall mean the Transaction
Documents, as defined in the New Purchase Agreement. For clarity and avoidance
of doubt, a Creditor’s Existing Debenture will continue to rank pari passu with
the Existing Debentures of the Senior Lenders.


2.  Each Creditor agrees not to commence or threaten to commence any action or
proceeding, sue upon, or to collect, or to receive payment of the principal or
interest of any Subordinated Claim or Subordinated Claims now or hereafter
existing which such Creditor may hold against any Borrower, and not to sell,
assign, transfer, pledge, hypothecate, or encumber such claim or claims except
subject expressly to this Agreement, and not to enforce or apply any security
now or hereafter existing therefor, nor to file or join in any petition to
commence any proceeding under the Bankruptcy Code, nor to take any lien or
security on any of Borrower's property, real or personal, until 91 days
following the date all claims of the Senior Lenders against any Borrower arising
under the Transaction Documents (as defined in the Existing Purchase Agreement)
(the “Senior Claims”) have been indefeasibly satisfied in full. Notwithstanding
the foregoing, prior to such date, each Creditor shall be permitted to convert
its Debenture to Common Stock in accordance with the terms thereof as in effect
on the date hereof.
 
6

--------------------------------------------------------------------------------


 
3.  In case of any assignment for the benefit of creditors by any Borrower or in
case any proceedings under the Bankruptcy Code are instituted by or against any
Borrower, or in case of the appointment of any receiver for any Borrower's
business or assets, or in case of any dissolution or winding up of the affairs
of any Borrower: (a) Each Borrower and any assignee, trustee in Bankruptcy,
receiver, debtor in possession or other person or persons in charge are hereby
directed to pay to Senior Lenders the full amount of Senior Lenders claims
against any Borrower (including interest to the date of payment) before making
any payment of principal or interest to Creditors, and insofar as may be
necessary for that purpose, each Creditor hereby assigns and transfers to the
Senior Lenders all security or the proceeds thereof, and all rights to any
payments, dividends or other distributions, and (b) each Creditor hereby
irrevocably constitutes and appoints each Senior Lender its true and lawful
attorney to act in its name and stead: (i) to file the appropriate claim or
claims on behalf of such Creditor if such Creditor does not do so prior to 30
days before the expiration of the time to file claims in such proceeding and if
any Senior Lender elects at its sole discretion to file such claim or claims and
(ii) to accept or reject any plan of reorganization or arrangement on behalf of
Creditors, and to otherwise vote Creditors’ claim in respect of any indebtedness
now or hereafter owing from any Borrower to Creditors in any manner the Senior
Lenders deem appropriate for their respective own benefit and protection.


4.  Each Senior Lender is hereby authorized by Creditors to: (a) renew,
compromise, extend, accelerate or otherwise change the time of payment, or any
other terms, of any existing or future claim of such Senior Lender against any
Borrower, (b) increase or decrease the rate of interest payable thereon or any
part thereof, (c) exchange, enforce, waive or release any security therefor, (d)
apply such security and direct the order or manner of sale thereof in such
manner as such Senior Lender may at its discretion determine, (e) release any
Borrower or any guarantor of any indebtedness of a Borrower from liability, and
(f) make optional future advances to any Borrower, all without notice to
Creditors and without affecting the subordination provided by this Agreement.


5.  On request of any Senior Lender, a Creditor shall deliver to the Senior
Lenders the original of any preferred stock, debenture, promissory note or other
evidence of any existing or future indebtedness of any Borrower to such Creditor
(other than a Creditor’s Existing Debenture), and mark same with a conspicuous
legend which reads substantially as follows:


“THIS DEBENTURE IS SUBORDINATED TO THE “SENIOR CLAIMS” AS DEFINED IN THAT
CERTAIN SUBORDINATION AGREEMENT DATED JUNE __, 2008 WITH THE SENIOR LENDERS (THE
“SUBORDINATION AGREEMENT”), AND MAY BE ENFORCED ONLY IN ACCORDANCE WITH THE
SUBORDINATION AGREEMENT”
 
7

--------------------------------------------------------------------------------


 
6.  In the event that any payment or any cash or noncash distribution is made to
any Creditor in violation of the terms of this Agreement, such Creditor shall
receive same in trust for the benefit of the Senior Lenders, and shall forthwith
remit it to the Senior Lenders in the form in which it was received, together
with such endorsements or documents as may be necessary to effectively negotiate
or transfer same to the Senior Lenders.


7.  Until all claims of Senior Lenders against the Borrowers, now or hereafter
existing, shall be paid in full, no gift or loan shall be made by any Borrower
to any Creditor.


8.  For violation of this Agreement, each Creditor shall be liable for all loss
and damage sustained by reason of such breach, and upon any such violation each
Senior Lender may, at its option, accelerate the maturity of any of its existing
or future claims against any Borrower.


9.  This Agreement shall be binding upon the heirs, successors and assigns of
Creditors, the Borrowers and the Senior Lenders. The Company and each Creditor
agree to immediately execute a subordination agreement in the form of this
Agreement, upon the formation or acquisition of any direct or indirect
subsidiaries following the date hereof. This Agreement and any existing or
future claim of a Senior Lender against a Borrower may be assigned by such
Senior Lender, in whole or in part, without notice to Creditors or such
Borrower.


10. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be delivered as set forth in the
Existing Purchase Agreement.


11. All questions concerning the construction, validity, enforcement and
interpretation of this agreement shall be determined in accordance with the
provisions of the Existing Purchase Agreement.


12. This agreement may be executed in counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart.


13. This agreement constitutes the entire agreement among the parties with
respect to the matters covered hereby and thereby and supersedes all previous
written, oral or implied understandings among them with respect to such matters.


14. The invalidity of any portion hereof shall not affect the validity, force or
effect of the remaining portions hereof. If it is ever held that any restriction
hereunder is too broad to permit enforcement of such restriction to its fullest
extent, such restriction shall be enforced to the maximum extent permitted by
law.
 
8

--------------------------------------------------------------------------------


 
15. Each of the parties hereto acknowledges that this agreement has been
prepared jointly by the parties hereto, and shall not be strictly construed
against either party.
 
IN WITNESS WHEREOF, the parties hereto have caused this Subordination Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.



 
BridgePointe Master Fund Ltd.
   
Name of Creditor
         
By:
/s/ Eric S. Swartz
         
Name and Title:
Eric S. Swartz, Director
         
Address for Notice:
1120 Sanctuary Parkway
    Suite 325, Alpharetta GA 30004          
Name, Date
   
and Amount of Subordinated Debenture:
   
$1,250,000.00
6/9/08
 

 
9

--------------------------------------------------------------------------------



Acceptance of Subordination Agreement by Borrower
 
The undersigned being the Borrowers named in the foregoing Subordination
Agreement, hereby accepts and consents thereto and agrees to be bound by all the
provisions thereof and to recognize all priorities and other rights granted
thereby to the Senior Lenders, their respective successors and assigns, and to
perform in accordance therewith.
 
Dated: June 9, 2008



 
CRYOPORT, INC.
           
By:
/s/ Peter Berry    
Name:
PETER BERRY
   
Title:
CEO
                   
CRYOPORT SYSTEMS, INC.
           
By:
/s/ Peter Berry    
Name:
PETER BERRY    
Title:
CEO

 
10

--------------------------------------------------------------------------------


 